Exhibit 10.18

 

PNC Bank, National Association

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

 

November 24, 2004

 

Worthington Receivables Corporation

1205 Dearborn Drive

Columbus, Ohio 43085

Attention: Randal I. Rombeiro

 

 

Re:

Extension of Facility Termination Date

 

Ladies and Gentlemen:

 

Reference is hereby made to that Receivables Purchase Agreement, dated as of
November 30, 2000 (as amended, amended and restated, or otherwise modified from
time to time, the “Agreement”), among each of the undersigned hereto. Terms used
herein and not defined herein shall have the meanings set forth in the
Agreement.

 

As you have requested pursuant to Section 1.10 of the Agreement, we hereby agree
to extend the Facility Termination Date to November 23, 2005. Accordingly,
clause (a) of the definition of “Facility Termination Date” as set forth in
Exhibit I to the Agreement is hereby amended by replacing the date “November 24,
2004” with the date “November 23, 2005” therein.

 

If the foregoing is acceptable to you, please execute the enclosed copies of
this letter and return them to the undersigned. Your execution of this letter
shall constitute your representation and warranty that all necessary corporate
action has been taken to extend the Facility Termination Date contemplated
hereby. This letter may be executed in counterparts and shall be effective
following our receipt of the fully executed counterpart hereto and once the
Seventh Amendment to the Market Street Funding Corporation Liquidity Asset
Purchase Agreement and the Third Amendment to the Liberty Street Funding Corp.
Liquidity Asset Purchase Agreement become effective.

 

(Continued on following page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this letter as of the date first
written above.

 

MARKET STREET FUNDING CORPORATION

  as a Purchaser

By:

 

/s/ Evelyn Echevarria

Name:

 

Evelyn Echevarria

Title:

 

Vice President

 

PNC BANK, NATIONAL ASSOCIATION

  as a Administrator and a Purchase Agent

By:

 

/s/ John T. Smathers

Name:

 

John T. Smathers

Title:

 

Vice President

 

LIBERTY STREET FUNDING CORP.,

  as a Purchaser

By:

 

/s/ Bernard J. Angelo

Name:

 

Bernard J. Angelo

Title:

 

Vice President

 

THE BANK OF NOVA SCOTIA,

  as a Purchaser Agent

By:

 

/s/ Norman Las

Name:

 

Norman Las

Title:

 

Managing Director

 

FIFTH THIRD BANK,

  as a Purchaser Agent and as a Purchaser

By:

 

/s/ Brian J. Gardner

Name:

 

Brian J. Gardner

Title:

 

AVP

 

ACKNOWLEDGED as of the date

first written above:

WORTHINGTON RECEIVABLES CORPORATION

  as Seller

By:

 

/s/ Randal I. Rombeiro

Name:

 

Randal I. Rombeiro

Title:

 

Treasurer